Citation Nr: 9935703	
Decision Date: 12/23/99    Archive Date: 12/30/99

DOCKET NO.  95-26 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

Entitlement to service connection for a bilateral foot 
disorder.  

Entitlement to service connection for a bilateral leg 
disorder.  

Entitlement to Department of Veterans Affairs outpatient 
dental treatment, claimed as based on dental trauma.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. K. ErkenBrack, Counsel



INTRODUCTION

The veteran served on active duty from March 15, 1977 to June 
1978.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) at Waco, Texas.  A personal 
hearing before the Board was scheduled for November 4, 1999, 
but the veteran failed to appear.  


FINDINGS OF FACT

1.  Service connection is in effect for post-traumatic stress 
disorder (PTSD), rated as 100 percent disabling, and 
bilateral chondromalacia of the knees, rated as 10 percent 
disabling.  

2.  There is no competent (medical) evidence of a nexus 
between any current leg and/or foot disorder (other than the 
service-connected knee disability) and any in-service disease 
or injury, or any service-connected disability.  

3.  The veteran has claimed VA outpatient dental treatment.  


CONCLUSIONS OF LAW

1.  The claims for service connection for bilateral leg and 
foot disorders are not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).  

2.  The eligibility requirements for VA outpatient dental 
treatment have been met.  38 U.S.C.A. §§ 1712, 5107(a) (West 
1991); 38 C.F.R. § 17.161(h) (1999).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The service medical records show that the veteran was seen 
for complaints of pain in the lower spine that was shooting 
down through her legs on March 29, 1977.  Examination was 
within normal limits and there was no pain noted.  In April 
1977, she complained of swollen ankles and pain underneath 
the arches.  Examination revealed lower arches and mild 
crepitus in the right Achilles tendon without pain.  Mild 
strain was the impression.  She also complained of bilateral 
foot pain.  Examination revealed crepitation of both Achilles 
tendon areas and pain was elicited when both Achilles tendons 
were palpated.  Edema was also noted around the insertion of 
both Achilles tendons.  The impression was bilateral Achilles 
tendonitis.  Later in April 1977, the veteran reportedly was 
having difficulty raising her left leg.   She had had left 
groin pain for three days, with no history of trauma.  She 
was unable to perform straight leg raising.  Tenderness 
lateral to the adductor tendon was elicited. And there was 
pain with resistance to hip flexion.  The impression was 
probable strain of the left iliopsoas muscle of the left hip.  
X-ray examination of the left hip showed no abnormality of 
the bones, joints or soft tissues.  In June 1977, the veteran 
complained that sometimes her hips did not work.   The 
physical examination was not contributory.  Arthritis was to 
be ruled out.  In July 1977, range of motion of the hips was 
normal with no swelling but with point tenderness of the 
rectus femoris.  The assessment was general aches and pains 
and muscle soreness of the lower extremities.  

Service dental records show full mouth debridement with more 
needed in July 1977.  Preventive dental treatment was 
detailed in October 1977.  

January 1978 service medical records show that the veteran 
suffered from posterior to anterior left iliac crest pain 
from jarring by falling on the gluteal area.  Muscle strain 
was assessed.  On a general physical examination in April 
1978 for separation from service, her lower extremities and 
feet were noted to be normal.  A physician's summary of 
pertinent data references aching and swelling of the fingers, 
knees and hips, and "usual" leg cramps.  The veteran denied 
foot trouble and various other musculoskeletal symptoms.  

The veteran was hospitalized by VA in October 1979 for 
complaints of sore gums and mobile teeth.  She was found to 
have advanced periodontal disease.  She had vertical 
maxillary excess and anterior posterior maxillary excess with 
a "V-shaped" maxilla.  It was decided to perform partial 
odontectomy of the maxilla to retain the cuspids, 
bilaterally, and partial odontectomy of the mandibular teeth, 
to retain the cuspid and bicuspid teeth, bilaterally.  The 
medical history and physical findings were detailed, and 
contained no mention of the legs or the feet.  She underwent 
extraction of 23 teeth.  The prognosis was good, with the 
denture construction possibly complicated by her maxillary 
facial deformity.  Advanced periodontal disease was 
diagnosed.  

On a Texas National Guard enlistment examination in April 
1981, there were no pertinent complaints.  The clinical 
findings showed normal feet and lower extremities.  

R. Jackson, M.D., submitted a consultant's report in 
September 1987, when the veteran was hospitalized for pain 
and spasms of the legs.  She had first been seen in 1983 for 
the same symptoms and a central disc protrusion at L5-S1 had 
been found and treated.  After surgical treatment, the 
veteran had experienced relief that lasted 4 to 6 months 
before the pain recurred.  A posterior diskectomy with 
interbody fusion was performed.  There had been multiple 
recurrences of bilateral leg pain.  She had total body pin 
prick hypalgesia.  Her motor examination was unreliable as 
she had give way make/brake phenomena with all muscle groups 
tested in the upper and lower extremities.  Possible multiple 
sclerosis was suspected.  

In March 1989, Dr. Jackson reported that the veteran was seen 
for recurrent leg pain.  In 1987, a diagnosis of multiple 
sclerosis reportedly had been entertained.  The symptoms 
spontaneously resolved.  Two or three months previously, her 
leg pain recurred.  She stated that a transcutaneous nerve 
stimulation unit (TENS) made the pain worse.  The physical 
examination showed that the ankle jerks were absent, 
bilaterally.  There was leg pain with straight leg raising at 
60 degrees, bilaterally.  There was no structural cause for 
her pain.  

VA outpatient treatment records in March 1993 show that the 
veteran complained of cramping of the right buttock and hip 
and both lower extremities.  The motor examination showed 
break away in all groups of the lower extremities.  There was 
circumferential sensory loss to pin prick over the right 
lower extremity from the knee distally.  Bilateral hip and 
lower extremity pain was assessed.  In May 1993, she 
complained of tendonitis of both feet with a recent increase 
in pain over the previous two weeks.  Chronic swelling and 
tenderness of the ankles and Achilles areas were termed 
longstanding.  Chronic tendonitis was the diagnostic 
impression.  

At the University of Texas Health Science Center in June 
1993, the veteran complained of bilateral leg pain.  There 
was no pertinent diagnosis.  

VA outpatient examination of the extremities in July 1993 
revealed no edema.  There was no pertinent diagnosis.  

In connection with an application for Social Security 
disability benefits in January 1994, the veteran complained 
of pain, fatigue, weakness, and spasms of the legs and feet, 
and loss of balance.  There was no pertinent diagnosis.  

On a VA examination in March 1994, the veteran reported that 
she had had Achilles tendon problems during active service in 
boot camp, treated with "Gel" casting and other modalities 
for recovery.  The physical findings showed that she was 5 
feet, 9 1/2 inches tall and weighed 120 pounds.  She wore 
full upper and partial lower dentures.  Deep tendon reflexes 
were termed trace/trace of the lower extremities.  On a 
special joint examination, she reported leg problems during 
active service, as well.  She reportedly developed tendonitis 
of both heel cords lasting three weeks 



from the pressure from her boots on her Achilles tendons.  
She also reportedly developed lower extremity pain during 
boot camp.  She was training with an M-16 rifle during active 
service when it recoiled and struck her in the face resulting 
in multiple tooth problems.  On the physical examination, the 
ankle jerks were termed barely perceptible, if present.  
There was no tenderness or deformity of either heel cord 
although she stated that they could become tender 
occasionally.  Her ankle joints showed no abnormality.  The 
diagnoses included history of heel cord tendonitis in 1977 
during her basic training which improved with treatment, 
episodes of pain in the heel cords infrequently, and no 
impairment of function due to her heel cords.  

VA outpatient treatment records show, in May 1994, that the 
veteran suffered from soreness in the anterior thighs and 
weakness in the legs following a fall.  The physical 
examination showed that her gait was normal.  She twisted her 
body normally when acting out the way she fell.  She needed 
to push on her thighs to rise from a squatting position.  
Muscle strain secondary to a near-fall was the diagnostic 
impression.  In October 1994, she reported a long history of 
hip pain.  The assessment was chronic pain of the right hip 
that radiated down the right leg.  In January 1995, she 
complained of right hip pain.  The assessment involved the 
knees.  In June 1995, she complained of ankle and hip pain.  
She stated that she could not get up when she fell down.  
Both ankles reportedly swelled and had been swollen for 
several days.  The diagnostic impression involved the 
respiratory system.  

During VA hospitalization for multiple problems in September 
and October 1995, the veteran was shown to have decreased 
motor strength in her right leg, compared to the left leg.  
The final diagnoses included degenerative joint disease.  

On an examination by J. S. Daughety, M.D., in September 1996, 
the veteran had decreased muscle tone of the right calf, 
vascular changes of both lower extremities, very cold feet 
all the way to the knees, impaired anterior pulses of the 
foot, reddish legs, very hyperactive knee jerks, decreased to 
absent right ankle jerk without fasciculation, no posterior 
tibial jerks, variable power in the ankle and foot muscles, 
seemingly decreased strength of the external hallucis longus 
muscles, bilaterally, weakness of the right anterior tibial 
muscles, possible tiring of the right gastrocnemius muscles 
with time, comparative weakness of the right gluteal muscles, 
altered sensation of the legs, to include the right lateral 
foot, decreased temperature of the right foot, decreased 
vibration of the right ankle, hip pain that was diminished 
with knee to the chest maneuver, limited Faber on both sides, 
and electromyographic abnormalities of the feet, anterior leg 
muscles, peroneals, medial gastrocnemius, bilaterally, and 
anterior legs and calves.  There was no pertinent diagnosis.  

VA outpatient treatment records show, in October 1996, that 
the veteran complained of increased weakness of the lower 
extremities and increased pain of the legs and feet.  The 
diagnostic impression involved the back.  

On a VA mental status examination in May 1997, joint pain was 
diagnosed.  

Service connection is in effect for post-traumatic stress 
disorder, rated as 100 percent disabling, and bilateral 
chondromalacia of the knees, rated as 10 percent disabling.  

Legal Criteria

The threshold question that must be resolved with regard to a 
claim is whether the veteran has presented evidence of a 
well-grounded claim.  See 38 U.S.C.A. § 5107(a) (West 1991); 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  A well- 
grounded claim is a plausible claim that is meritorious on 
its own or capable of substantiation.  See Murphy, 1 Vet. 
App. at 81.  An allegation that a disorder is service 
connected is not sufficient; the veteran must submit evidence 
in support of a claim that would "justify a belief by a fair 
and impartial individual that the claim is plausible."  See 
38 U.S.C.A. § 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that in order for a claim to be well-
grounded, there must be competent evidence of incurrence or 
aggravation of a disease or injury in service, of a current 
disability, and of a nexus between the in-service injury or 
disease and the current disability.  Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995).  The U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) has also set forth the 
parameters of what constitutes a well-grounded claim, 
defining such as a plausible claim, one which is meritorious 
on its own or capable of substantiation.  The Federal Circuit 
held that such a claim need not be conclusive but only 
possible to satisfy the initial burden of 38 U.S.C.A. 
§ 5107(a).  See Epps v. Gober, 126 F.3d 1464 (Fed.Cir. 1997).  
For the purpose of determining whether a claim is well 
grounded, the credibility of the evidence is presumed.  See 
Robinette v. Brown, 8 Vet. App. 69, 75 (1995).  

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Although the veteran is 
competent to testify as to her in-service experiences and 
symptoms, where the determinative issue involves a question 
of medical diagnosis or causation, only individuals 
possessing specialized medical training and knowledge are 
competent to render such an opinion.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  The evidence does not reflect that 
the veteran currently possesses a recognized degree of 
medical knowledge that would render her opinions on medical 
diagnoses or causation competent.  Lay assertions of medical 
causation will not suffice initially to establish a 
plausible, well-grounded claim, under 38 U.S.C.A. § 5107(a).  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993) (where the 
issue involves questions of medical diagnosis or an opinion 
as to medical causation, competent medical evidence is 
required).  If no cognizable evidence is submitted to support 
a claim, the claim cannot be well grounded.  Id.




In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. § 1131 (West 1991); 38 
C.F.R. § 3.303 (1999).  

The term "service connection" connotes many factors but 
basically it means that a disease or injury, resulting in 
disability, was incurred coincident with service in the Armed 
Forces or if preexisting such service, was aggravated 
therein.  38 C.F.R. § 3.303(a).  Where a veteran served 90 
days or more during a period of war or after December 31, 
1946 and arthritis is manifest to a compensably disabling 
degree within one year of separation from such service, or 
multiple sclerosis is manifest to a compensably disabling 
degree within 7 years of separation from such service, such 
diseases shall be presumed to have been incurred in service.  
38 C.F.R. §§ 3.307, 3.309 (1999).  

Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b).  To show chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  When the disease identity 
is established, there is no requirement of evidentiary 
showing of continuity.  Continuity of symptomatology is 
required where the condition noted during service or in the 
presumptive period is not shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).  

The Court has held that the chronicity provision of 38 C.F.R. 
§ 3.303(b) is applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
and still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which, under the 
Court's case law, lay observation is competent.  If the 
chronicity provision is not applicable, a claim may still be 
well grounded if (1) the condition is observed during 
service, (2) continuity of symptomatology is demonstrated 
thereafter and (3) competent evidence relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 489 (1997); see also Grottveit at 93.

Service connection is also warranted for disability 
proximately due to or the result of a service-connected 
disorder and where aggravation of a nonservice-connected 
disorder is proximately due to or the result of a service- 
connected disability.  In the case of aggravation, such 
secondary disorder is compensable only to the degree of 
disability over and above the degree of disability which 
would exist without such aggravation.  38 C.F.R. § 3.310(a) 
(1999); Allen v. Brown, 7 Vet. App. 439, 448, 449 (1995).  

In order to show that a disability is proximately due to or 
the result of a service-connected disease or injury, the 
veteran must submit competent medical evidence showing that 
the disabilities are causally related.  Jones v. Brown, 7 
Vet. App. 134, 137 (1994).  

VA Regulations provide for various categories of eligibility 
for VA outpatient dental treatment.  Veterans whose service-
connected disabilities are rated at 100 percent by schedular 
evaluation or who are entitled to the 100 percent rate by 
reason of individual unemployability may be authorized any 
needed dental treatment (Class IV).  38 U.S.C.A. § 1712; 
38 C.F.R. § 17.161(h).  

Analysis

Service Connection, Bilateral Leg & Foot Disorders

The Board has considered whether the claims for service 
connection for bilateral leg and foot disorders are well 
grounded and finds that they are not.  Medical evidence has 
been submitted that the veteran does have some kind of leg 
and foot disorder, but not that there is a nexus between any 
such disorder and any disease or injury during active 
service, or any symptoms that were treated during her active 
service.  

The service medical records do show treatment for such 
problems as shooting leg pains, swollen ankles, arch pain, 
foot pain, Achilles tendon crepitus and pain, Achilles 
tendonitis, left groin pain, left adductor tendon tenderness, 
probable left iliopsoas muscle strain, rectus femoris 
tenderness, lower extremity aches, pains and muscle soreness 
of the lower extremities, muscle strain with posterior to 
anterior left iliac crest pain following a fall, aching and 
swelling of the hips, and leg cramps.  However, on the 
service separation examination of April 1978, the veteran's 
feet and lower extremities were noted to be normal although 
there was reference to some joint symptoms and "usual" leg 
cramps.  There was no relevant complaint, finding or 
diagnosis on a Texas National Guard enlistment examination in 
April 1981.  Thus, the evidence supports a conclusion that 
the in-service symptoms were acute, transitory and self-
limited, resolving without residual, chronic disability.  The 
first postservice medical report of leg pain and spasms was 
by Dr. Jackson in September 1987, many years later active 
service; no relationship to in-service disease or injury was 
identified.  The symptoms were associated with lumbar spine 
disc disease, not any leg or foot disease or injury.  
Recurrent bilateral leg pain, hypalgesia and generalized 
muscle group problems were reported for the first time in 
September 1987.  They were not related by the examiner to any 
in-service disease or injury.  Possible multiple sclerosis 
was mentioned for the first time in September 1987 and has 
not been confirmed.  Even if it were, it was not shown to a 
compensably disabling degree within 7 years following active 
service, a period that ended in 1985.  In March 1989, Dr. 
Jackson stated that the symptoms treated in 1987 had 
spontaneously resolved.  Ankle jerks were shown to be absent 
bilaterally for the first time in 1989.  No related disease 
or injury was diagnosed but it was stated that there was no 
structural cause for the veteran's pain that included leg 
pain on straight leg raising at 60 degrees.  

VA records reflect right buttock, hip and lower extremity 
pain in March 1993.  



There also were new findings of muscle break away in the 
lower extremities and circumferential sensory loss to pin 
prick over the right lower extremity from the knee distally.  
In May 1993, Achilles tendonitis with swelling and tenderness 
was reported for the first time since active service.  This 
had not been continuous, and there is no medical evidence or 
opinion that it is related to any in-service disease, injury, 
event or circumstance.  Similarly, complaints of bilateral 
leg pain in June 1993 and leg and foot pain, fatigue, 
weakness and spasms with loss of balance in January 1994 have 
not been linked by competent evidence to any chronic disease 
or residual of injury, or to active service.  

The VA examination in March 1994 detected only barely 
perceptible ankle jerks and resulted in a diagnosis of only a 
history of in-service heel cord tendonitis without any 
impairment of function.  Subjective complaints of infrequent 
heel cord pain were not confirmed, as the veteran had no 
objective tenderness or deformity of the heel cords.  There 
were no other leg or foot complaints that did not involve the 
knees, and no ankle abnormality was found.  Except for 
chondromalacia of the knees, for which service connection has 
been granted, no leg or foot abnormality was detected.  

The soreness and weakness of the thighs and legs noted in May 
1994 were attributed to a fall long after separation from 
service.  Muscle strain was identified.  The long history of 
hip pain reported in October 1994 was not indicated to have 
originated with active service.  Hip and ankle pain with 
swelling in June 1995 was not attributed to any specific 
injury or disease, and the initial diagnosis of degenerative 
joint disease related to right leg problems was later in 
1995, many years following active service.  Dr. Daughety's 
report in September 1996 contains many leg and foot symptoms 
without any specific disease or injury noted.  None of the 
symptomatology had been continuous since active service or 
demonstrated to have any connection with the veteran's 
service connected knee disability.  VA outpatient treatment 
records in October 1996 reflect unspecified joint pain.  It 
is not clear whether or not this refers to the legs and fee.  

Over the years, the veteran has had joint pain and other 
symptoms affecting the lower extremities.  Mostly, these 
symptoms have been sporadic and vague.  No specific disease 
or injury relative thereto has been medically confirmed.  
Diagnoses have been suggested of multiple sclerosis and 
degenerative joint disease, but these themselves have not 
been confirmed, and were first reported more than seven years 
following active service.  While there has been similarity 
between some in-service and postservice symptomatology 
affecting the lower extremities, no chronic disease or 
residual of injury was demonstrated during active service, 
and no continuity of in-service symptomatology following 
separation has been shown.  Similarly, no relationship 
between service connected bilateral chondromalacia and any 
leg and/or foot symptomatology has been claimed or shown.  

On light of the above, the Board concludes that the claims of 
service connection for leg and foot disorders are not well 
grounded and must be denied.  

Outpatient Dental Treatment

The veteran has claimed entitlement to VA outpatient dental 
treatment on the basis of dental injury during active 
service.  While no such dental injury is medically indicated, 
this does not defeat her underlying claim for VA outpatient 
dental treatment.  Needed outpatient dental treatment may be 
authorized for a veteran who has a service-connected 
disability assigned a schedular rating of 100 percent.  The 
veteran's service-connected PTSD is so rated.  Accordingly, 
as a matter of law, needed outpatient dental treatment from 
VA may be authorized, under the provisions of 38 U.S.C.A. 
§ 1712; 38 C.F.R. § 17.161(h).  


ORDER

The veteran not having submitted a well-grounded claim, 
service connection for a bilateral leg disorder is denied.  

The veteran not having submitted a well-grounded claim, 
service connection for a bilateral foot disorder is denied.  

Entitlement to (Class IV) VA dental treatment has been 
established.  


		
	JANE E. SHARP
	Member, Board of Veterans' Appeals







